EXHIBIT 10.11


SUPPLY AGREEMENT




SUPPLY AGREEMENT (this “Agreement”) dated as of March 20, 2009 by and between
PERF-GO GREEN, INC., a Delaware corporation (“Client”) and STAR FUNDING, INC., a
New York corporation (“Supplier”)


WITNESSETH:


WHEREAS, Client engages in the business of development, marketing and selling of
eco-friendly, non-toxic, food contact compliant, biodegradable plastic products,
including without limitation bags, batteries, drop cloths, and other “green”
products (the “Goods”), and


WHEREAS, Supplier is willing, on the terms and subject to the conditions
hereinafter set forth, to supply such Goods to Client or provide financial
accommodations to Client to enable it to purchase such Goods;


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:


§ 1. Accommodations Offered by Supplier.


(a) On the terms and subject to the conditions set forth herein, Supplier may
from time to time, at Client’s request but at Supplier’s sole discretion, take
any one or more of the following actions (each, an “Accommodation”):


(i)           arrange to purchase Goods from such vendors as Client may
recommend that are satisfactory to Supplier (the “Sellers”) and supply such
Goods to Client against payment by Client on an open account basis;


(ii)           cause one or more financial institutions (“Issuers”) to issue
letters of credit (“Supplier Letters of Credit”) for its account in favor of one
or more Sellers to support Supplier’s or Client’s payment obligations for Goods
purchased from such Sellers;


(iii) make advances to Client in such amounts and on such terms as Supplier may
determine in its sole discretion, for the purpose of financing Client’s
acquisition of Goods and payment of the related Transaction Costs (as defined
below); or


(iv) arrange to purchase from one or more financial institutions designated by
Client (“Document Lenders”) documents covering Goods ordered by Client
(“Documents”) and sell such Documents and the Goods they cover to Client against
payment by Client on an open account basis;





 
 

--------------------------------------------------------------------------------

 

provided, however, that unless Supplier expressly agrees otherwise in writing,
Client shall not request that Supplier provide any Accommodations if, after
giving effect thereto (x) the sum (without duplication) of (A) the total amount
of Expenses and Transaction Costs then outstanding, plus (B) the aggregate
unpaid amount of Supplier’s obligations, whether absolute or contingent, under
or in respect of any Supplier Letters of Credit, plus (C) the aggregate amount
paid by Supplier for Documents at Client’s request for which Client has not
reimbursed Supplier, plus (D) the aggregate outstanding principal amount of all
advances and other financial accommodations made by Supplier to or for the
benefit of Client under this Agreement (such sum herein called the “Supplier
Exposure”) would exceed $5,000,000.00 in the aggregate at any one time
outstanding (which amount Supplier may increase from time to time in its sole
and absolute discretion, based on factors which include, without limitation, the
Client’s needs and financial condition, the structure of the Transaction at
issue, and the performance of the Collateral).


(b)           Client intends to sell Goods supplied or financed by Supplier to
Client’s customers (“Customers”) pursuant to written orders from the Customers
(“Customer Orders”).


§ 2. Procedure for Requesting Accommodations.


(a)           Transaction Requests. If Client proposes to request that Supplier
arrange to supply or finance the purchase of any Goods or a portion of the
purchase price of any Goods, Client shall: (i) notify Supplier of the proposed
transaction (the “Transaction”) in writing; and (ii) furnish to Supplier: (A) a
copy of the purchase order(s) proposed to be entered into by and between the
Seller and Supplier or Client for the purchase of the Goods (the “Supplier
Order(s)”) (B) copies of the corresponding Customer Orders that Client proposes
to fill using the Goods (all of which shall be duly executed by Customers, shall
be subject to confirmation by Supplier and shall allow for partial shipment
and/or fulfillment if the Goods necessary to fill them are to be provided by
more than one Seller), accompanied by such assignments (the “Assignments”) as
Supplier may require and remittance in full of all deposits made by Customers in
connection with such Customer Orders, if any; (C) copies of any letters of
credit that support Customer Orders (“Customer Letters of Credit”), which
letters of credit (if any) must be issued or confirmed by domestic banks
acceptable to Supplier, must be payable in U.S. Dollars at the New York counters
of such domestic banks, and must be in form, substance and amount satisfactory
to Supplier, together with evidence satisfactory to Supplier that such letters
of credit have been amended as requested by Supplier in its sole discretion and
have been transferred or assigned to Supplier, (D) a budget itemizing all costs
related to such request (“Transaction Costs”) (including but not limited to: the
invoice price of the Goods; shipping costs; freight costs; handling costs,
insurance costs; customs and duties; taxes, storage charges; packaging costs;
additional overhead costs and expenses; royalty payments, if any; and any other
costs that may be incurred in connection with the sale of the Goods) and setting
forth the estimated time to deliver the Goods to the Customer and the sale price
of the Goods; (E) a specific description of each freight forwarder, shipping
company, customs broker, warehouse and other person or entity that will provide
services relating to the shipping or storage of the Goods (each of which shall
be satisfactory to Supplier in its sole discretion and shall be referred to as a
“Logistics Company”), together with a description of the shipping and storage
arrangements in detail satisfactory to Supplier (the “Delivery Arrangements”)
and triparty agreements in form and substance satisfactory to Supplier
(“Triparty Agreements”), duly executed by each Logistics Company, (F) all
documents specified on Exhibit “A” annexed hereto and incorporated herein by
reference (other than documents that have been waived by Supplier), and (0) such
other documents as Supplier may require in its sole discretion (all of the
foregoing documents herein collectively called the “Transaction Documents”).
Supplier shall in no event consider supplying or financing the acquisition of
Goods in a Transaction that (i) requires Supplier or Client to make any payment
to a Seller (whether directly, under a letter of credit or otherwise) before the
Goods are finished and ready for shipment or (ii) would give rise to a CR
Receivable (as such term is defined in the Factoring Agreement, as hereinafter
defined). Notwithstanding any other provision herein, Spectrum Bags,
Incorporated is hereby deemed to be an approved Logistics Company.
 
 
 

--------------------------------------------------------------------------------

 


(b)           Supplier’s Discretion. Client agrees that Supplier is not and
shall not be obligated to purchase or finance Goods or take any other action
requested by Client pursuant to this Section, and acknowledges that Supplier may
reject any such request for any reason (or no reason) in its sole discretion.


(c)           Accounts. Client shall provide such documents and take such action
as Supplier may require from time to time to ensure that Client has the
unconditional and irrevocable right to assign each Customer Order and the
related Account (as hereinafter defined), including the right to receive all
payments in connection therewith, to Supplier. Client hereby grants to Supplier
the right and authorizes Supplier (but agrees that Supplier shall have no
obligation) to ship all Goods supplied or financed by it directly to the
Customer, invoice the sale of the Goods to the Customer and assign the Accounts
arising therefrom to Supplier, either in its capacity as Supplier hereunder or
in its capacity as factor (in such capacity, the “Factor”) under the Factoring
Agreement of even date herewith between Client and Factor (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Factoring
Agreement”), on behalf of Client and in Client’s name. Client further agrees
that such Accounts may be reassigned by any assignee. For the purposes of this
Agreement, the term “Accounts” shall mean and include all accounts and all other
obligations of Customers arising out of the sale and delivery of Goods pursuant
to a Customer Order. All Accounts related to the Goods (and all invoices and
other instruments and documents relating to such Accounts) shall (i) except as
otherwise provided in the Factoring Agreement, state that all payments in
respect of the Accounts are to be made directly to Supplier (in accordance with
instructions to be provided by Supplier to Client and printed, stamped or
otherwise indicated on the related invoices), and (ii) if Supplier so requires,
be covered by one or more policies in form and substance, and in amounts, that
are satisfactory to Supplier, issued by insurance companies that are acceptable
to Supplier.


(d)           Related Costs and Expenses. If all the Transaction Documents
relating to a contemplated Transaction are in form and substance acceptable to
Supplier in its sole discretion, Client may request Supplier to provide an
Accommodation and Supplier may, in its sole discretion, do so if it is satisfied
with all other matters relating to such Transaction. At Supplier’s option,
Supplier in its sole discretion may pay any Transaction Costs relating to such
Transaction. Any amounts paid by Supplier in respect of the purchase price of
the Goods, Transaction Costs and any and all other charges or expenses
including, but not limited to any and all filing fees, costs of collection,
legal fees, royalty payments and any and all other expenses, charges and fees
incurred by Supplier to protect its title or interest in and to the Goods, any
and all charges, commissions, fees, costs and expenses provided for in this
Agreement and in any of the other Supplier Documents (as defined below) shall be
paid to Supplier by Client upon demand.
 
 
 

--------------------------------------------------------------------------------

 


(e)           No Assumption of Obligations. Client confirms and acknowledges
that, notwithstanding anything to the contrary contained in this Agreement or
any other document, Supplier has not assumed and will not assume or be or become
liable for any of the obligations of Client to any Customer, Seller, Logistics
Company or other person or entity, under any Transaction Document or otherwise,
and Client shall remain fully liable for the performance of all such
obligations. The assignment herein of the Customer Orders is executed only as
security for the obligations of Client to Supplier; the execution and delivery
of this Agreement shall not subject Supplier to, or in any way affect or modify
the liability of Client under, any Customer Orders.


(f)           Title to Goods. Client acknowledges and agrees that Supplier shall
hold good and marketable title to all Goods purchased by Supplier from a Seller
at Client’s request or covered by Documents purchased by Supplier from a
Document Lender at Client’s request, free and clear of any liens, encumbrances,
claims and adverse interests of Client or any person or entity claiming through
Client, other than as contemplated by that certain Subordination Agreement of
even date herewith between Client, PERF Go-Green Holdings, Inc., Supplier, and
certain third party lenders (as may be amended or modified from time to time,
the “Subordination Agreement”) and Client hereby expressly waives and releases,
and expressly agrees that it will not assert, or permit any other person or
entity to assert, any such liens, encumbrances, claims or adverse interests.


(g)           Delivery Arrangements. No Goods shall be shipped unless Supplier
is satisfied with the Delivery Arrangements and approves them in writing. Unless
Supplier otherwise directs in its sole discretion, the Delivery Arrangements
shall provide that all Goods purchased or financed hereunder shall be handled by
Logistics Companies that are acceptable to Supplier in its sole discretion and
have executed and delivered Triparty Agreements and shall be shipped (at
Supplier’s option in its sole discretion) directly to Client, Customer,
Supplier, or a warehouse that is acceptable to Supplier. Supplier shall have no
obligation to use, and Client shall not use, any Logistics Company that has not
been approved in writing by Supplier.
 
(h)
Shipping Location and Charges.



(i)           Supplier retains the right at any and all times to ship Goods
purchased or financed by it hereunder to any location designated by Supplier,
and Client hereby agrees to accept the Goods at such location. Without limiting
the generality of the foregoing, Supplier may ship the Goods directly to the
Customer in Client’s name or its own name.


(ii)           Client shall pay all shipping charges related to the
Transactions. At Supplier’s option, Client shall pay the shipping charges by:
(a) prepaying such charges and providing evidence of same to Supplier; or (b)
paying to Supplier, upon the execution and delivery of this Agreement and on
Supplier’s demand from time to time thereafter, an amount sufficient in
Supplier’s judgment to cover shipping charges relating to a request by Client
for Goods, to be held in escrow by Supplier for payment against the shipping
invoices; or (c) paying Supplier upon Supplier’s demand.

 
 

--------------------------------------------------------------------------------

 

(i)           Invoices. Client shall issue, at Supplier’s request and at
Supplier’s option as Supplier’s agent, invoices pursuant to the Customer Orders
in such form as Supplier may in its sole discretion direct.


(j)           Supplier Letters of Credit. Client hereby agrees to reimburse
Supplier immediately upon demand for any payment (including without limitation
in respect of reimbursement, fees and charges) made or required to be made by
Supplier to an Issuer in respect of a Supplier Letter of Credit issued by it.
The obligation of Client to reimburse Supplier for payments under or in respect
of Supplier Letters of Credit shall be unconditional and irrevocable and shall
be paid under all circumstances including without limitation any of the
following circumstances: (i) any lack of validity or enforceability of any
Supplier Letter of Credit; (ii) the existence of any claim, set-off, defense or
other right which Client or Supplier may have at any time against a beneficiary
or any transferee of any Supplier Letter of Credit (or any person or entity for
whom any such transferee may be acting), or any other person or entity; (iii)
any draft or other document presented under any Supplier Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by the
applicable Issuer under any Supplier Letter of Credit against presentation of a
draft or other document which does not substantially comply with the tenns of
such Supplier Letter of Credit; (v) any adverse change in the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Client; (vi) any breach of this Agreement or any related instrument or
document by any party thereto; or (vii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing. As between Client
and Supplier, Client assumes all risks of the acts and omissions of, or misuse
of any Supplier Letters of Credit by the respective beneficiaries of such
Supplier Letters of Credit. In furtherance and not in limitation of the
foregoing, Supplier shall not be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any such
Supplier Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Supplier Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any such Supplier Letter of Credit to comply fully with any
conditions required in order to draw upon such Supplier Letter of Credit; (iv)
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise, whether or not they be
in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Supplier Letter of Credit or of the proceeds thereof~
(vii) the misapplication by the beneficiary of any such Supplier Letter of
Credit of the proceeds of any drawing under such Supplier Letter of Credit; or
(viii) any consequences arising from causes beyond the control of Supplier, and
none of the above shall affect or impair, or prevent the vesting of, any of
Supplier’s rights or powers hereunder.


§ 3. Inspection of Goods. Supplier, in its sole discretion, may arrange for a
pre-shipment inspection of the Goods by an inspection company of its choice, or
require Client to cause the Goods to be inspected by an independent quality
control agency chosen by Client and approved by Supplier before Supplier pays
for such Goods or for the Documents that cover such Goods or makes an advance or
permits a drawing under a Supplier Letter of Credit that allows Client to pay
for such Goods or related Documents. Supplier may consider waiving the
requirement of an independent pre-shipment inspection of Goods by a third party
if the Customer with respect to such Goods (i) nominates an independent
inspector satisfactory to Supplier, in its sole discretion, or (ii) takes
responsibility in writing for inspecting such Goods. A representative of
Supplier or any individual designated by Supplier shall have access to inspect
all Goods purchased or financed by Supplier hereunder at any and all times until
they are delivered to Customer. Client shall pay all costs and fees incurred by
Supplier in connection with the inspection and examination of such Goods
immediately upon demand by Supplier.
 
 
 

--------------------------------------------------------------------------------

 


§ 4. Purchase Price, Fees and Charges.


(a)           Purchase Price. In the event that Client requests that Supplier
supply Goods to it, Client shall purchase such Goods from Supplier for a
purchase price (the “Purchase Price”) equal to the sum (without duplication) of
(i) the total amount paid or to be paid by Supplier to Seller for the Goods, or
the total amount paid or to be paid by Supplier to a Document Lender for
Documents covering the Goods, plus (ii) the aggregate amount of Supplier’s
obligations, whether absolute or contingent, under or in respect of any related
Supplier Letters of Credit, plus (iii) all related Transaction Costs, bank fees
and charges and inspection costs, plus (iv) all other amounts advanced by
Supplier to Client or to a third party for Client’s benefit, plus (v) all other
charges, costs, fees and expenses provided for in this Agreement (the sum of the
amounts specified in clauses (i), (ii), (iii), (iv), and (v) above being herein
referred to as the “Expenses”), plus (vi) the Margin. For this purpose, the term
“Margin” means with respect to each request by Client for Supplier to supply or
finance Goods under this Agreement, an amount equal to 2.0% of the total amount
of Expenses relating to such Goods for each 30-day period (or portion thereof),
commencing on the earliest Supplier Acquisition Date (as defined below) with
respect to such Goods and continuing until the date on which all Accounts in
respect of such Customer Invoice have been factored and funded in full under the
Factoring Agreement or otherwise paid in full in cash. The term “Supplier
Acquisition Date” means, with respect to any Goods, the date on which Supplier
first incurs an obligation (whether absolute or contingent) to purchase such
Goods or any exposure with respect to such purchase (whether by placing a
purchase order, by issuing or causing the issuance of a letter of credit, by
making an advance, or for any other reason). The Purchase Price, and all other
obligations of Client to Supplier, shall be paid by Client to Supplier
immediately upon demand.


(b)           Letter of Credit Fees. In the event that Supplier obtains a
Supplier Letter of Credit, Client shall pay to Supplier (i) a fee equal to 0.25%
of the face amount of such Supplier Letter of Credit, payable (A) on the first
day of each 90-day period (or portion thereof) that such Supplier Letter of
Credit is outstanding and (B) on any date on which such Supplier Letter of
Credit is renewed, extended or cancelled, (ii) a fee equal to 0.25% of the face
amount of each draft presented under such Supplier Letter of Credit, payable on
the date such draft is presented to the Issuer thereof, and (iii) any additional
fees, charges, costs, expenses or other amounts charged by the Issuer thereof


(c)           Maximum Amount. Notwithstanding any provision to the contrary
contained herein, if a court of competent jurisdiction should deem any portion
of the Purchase Price or any commissions, costs, fees or charges provided for in
this Agreement to be interest and such interest is deemed by such court to be in
excess of the maximum contract rate permitted by the applicable usury law, the
provisions of this subsection (c) shall govern and control and neither Client
nor any Guarantor (as hereinafter defined) shall be liable to pay the amount of
such interest to the extent that it is in excess of the maximum interest rate
permitted by law, any such excess which may have been received by Supplier shall
be either applied against the then unpaid obligations of Client to Supplier
(other than any such obligations that are deemed to be excessive interest as
aforesaid) or at Supplier’s option refunded to Client, and any portion of the
Purchase Price or any commissions, costs, fees or charges deemed to be interest
by such court shall be automatically reduced to the maximum interest rate
allowed by law.
 
 
 
 

--------------------------------------------------------------------------------

 


(d)           Shortfall. Client hereby agrees that, notwithstanding anything to
the contrary contained herein or in any other Transaction Document, in the event
that the aggregate principal amount of all advances Factor expects to make under
the Factoring Agreement on accounts receivable arising from the sale of Goods
supplied or financed by Supplier in a particular Transaction is less than the
total anticipated Supplier Exposure for such Transaction (the amount by which it
is less, herein called the “Shortfall”), Client shall remit to Supplier
immediately upon demand and as a condition to Supplier’s providing the
Accommodation requested by Client in connection with such Transaction, cash
collateral in an amount equal to or exceeding the Shortfall. Client further
agrees that Supplier may, at its option, charge the amount of the Shortfall to
Client’s account with the Factor.


§ 5. Sale of Goods. Client shall deliver Goods to each Customer in accordance
with (i) its customary business practice; (ii) the terms and conditions of the
relevant Customer Order; (iii) the terms and conditions of any Triparty
Agreement; (iv) the terms and conditions of the Factoring Agreement; and (v) the
terms and conditions of this Agreement. In the event that Supplier delivers or
arranges for the delivery of Goods directly to a Customer, then simultaneously
with such delivery Supplier shall, under the following terms and conditions,
sell such Goods to Client to allow Client to deliver the Goods pursuant to the
Customer Order.


(a)           Accounts. Client represents and warrants with respect to all
Accounts that (A) each such Account will: (i) cover a bona fide sale and
delivery of merchandise usually dealt in or sold by Client or the rendition of
services to customers in the ordinary course of Client’s business; (ii) cover
merchandise or services which have been received and will be accepted by the
respective Customer without dispute or claim of any kind or nature; (iii) not
represent a consignment, “guaranteed return” or other type of conditional sale;
(iv) be for a liquidated amount maturing as stated iii the respective invoice
covering said sale and Client’s assignment thereof to Supplier; (v) be
absolutely enforceable against the respective Customer free and clear of any
condition, offset, deduction, counterclaim, lien or encumbrance except in favor
of the Factor; and (B) at the time of assignment of each such Account Client
shall not be aware of anything detrimental to the relevant Customer’s credit.
Client hereby represents that it will not re-date any sale or invoice without
Supplier’s prior written approval.


(b)           Supplier Payments. Except as otherwise provided in the Factoring
Agreement, Client will cause each Customer to pay all amounts generated from all
Accounts directly to Supplier. Any payment to which Supplier is entitled with
respect to any sale of Goods is herein referred to as a “Supplier Payment”.

 
 

--------------------------------------------------------------------------------

 

(c)           Supplier’s Property. Except as otherwise provided in the Factoring
Agreement or  the Subordination Agreement, all Accounts shall remain the sole
property of Supplier unless and until all Supplier Payments have been paid in
full to Supplier.


(d)           Turnover of Payments; Deficiency. Any amount received by Client in
connection with the sale of Goods shall be immediately turned over to Supplier
in the form received and paid directly to Supplier. Client shall not factor,
assign or grant any security interest in any accounts receivable to any person
or entity other than Star Funding, Inc., except for Permitted Liens (as defined
in the Security Agreement of even date herewith between the Client and Supplier)
unless (i) Client shall have obtained the prior written consent of Supplier and
(ii) Client shall have delivered to Supplier an intercreditor agreement in form
and substance satisfactory to Supplier, duly executed by Client and such person
or entity. Client hereby expressly grants Supplier the right to set off any
amount owed by Client to Supplier against any amount otherwise due Client under
this Agreement or otherwise, and Client shall remain liable to Supplier at all
times for any deficiency with respect thereto. If for any reason Supplier does
not receive an amount in connection with the sale of Goods sufficient to
reimburse or pay Supplier in full for all amounts owing under this Agreement or
any other Supplier Document, Client shall pay to Supplier on demand the amount
of any deficiency.


(e)           Sale to Customer. Provided all of the foregoing terms and
conditions are satisfied with respect to any shipment of Goods and Client
provides Supplier with (i) a copy of the invoice to Customer acceptable to
Supplier in its sole discretion, (ii) proof of assignment of the Accounts to
Supplier (or Factor, if the Accounts are being factored under the Factoring
Agreement) satisfactory to Supplier in its sole discretion, (iii) receipt of the
shipping documents evidencing the shipment of the Goods to the Customer
satisfactory to Supplier in its sole discretion, (iv) if required by Supplier in
its sole discretion, an inspection certification by Customer’s representative
stating that the Goods meet the specifications of the Customer Order, and (v)
any and all other documents Supplier in its sole discretion may request,
Supplier shall simultaneously therewith sell the Goods to Client. In order to
ensure Client’s compliance with this Section a representative of Supplier may be
present when the Goods are shipped to the Customer.


§ 6. Application of Payments. All payments received by Supplier with respect to
any Transaction will be applied by Supplier to the payment in full of Client’s
obligations to it hereunder in such order and manner as it may determine in its
sole discretion. So long as no Event of Default (as defined below) shall have
occurred and be continuing, any amounts remaining after such payment in full
shall be remitted to Client or as required by a court of competent jurisdiction.


§ 7. Custody of Goods and Security Interest.


(a)           Custody. At all times during which a Logistics Company has
possession of or control over Goods and until such Goods are sold to Client
pursuant to §5, Client shall cause the Logistics Company to (i) hold such Goods
as the bailee and agent of Supplier; (ii) segregate such Goods from any other
goods owned by Client or any other person; (iii) clearly and conspicuously mark
or otherwise identif5r such Goods as owned by Supplier; (iv) issue warehouse
receipts and other documents, in form and substance satisfactory to Supplier,
showing Supplier’s ownership of such Goods; and (v) exercise prudent care in
holding such Goods. Client shall remain solely liable for all warehousing,
processing and manufacturing charges and shall provide Supplier with proof of
payment of such charges within three (3) days before the date payment is due.
Client shall also (A) procure and maintain, at its own expense, adequate
insurance covering such Goods, naming Supplier as additional insured and loss
payee and (B) maintain a perpetual inventory of such Goods, which shall be
subject to examination and verification by Supplier at any time.
 
 
 
 

--------------------------------------------------------------------------------

 


(b)           Security Interest. As collateral security for all of Client’s
indebtedness and obligations to Supplier, whether matured or unmatured, absolute
or contingent, now existing or hereafter arising (including, without limitation,
under indemnity or reimbursement agreements or by subrogation), and howsoever
acquired by Supplier, whether arising directly between Client and Supplier or
acquired by Supplier by assignment, including, without limitation, all
obligations of Client to Supplier hereunder, under the Factoring Agreement and
under all other Supplier Documents, Client hereby irrevocably assigns and
transfers to Supplier, and grants Supplier a security interest in, all of
Client’s personal property and fixtures, whether now owned or hereafter
acquired, whether now existing or hereafter created, and wherever located,
including without limitation the following:


(i)           all present and future accounts (including without limitation the
Accounts), contract rights, general intangibles, chattel paper, choses in
action, documents and instruments, including, without limitation: (A) all
monies, deposit accounts, reserves, credit balances, acceptances, securities,
guarantees, letters of credit and other collateral together with all proceeds
thereof (including without limitation insurance proceeds); (B) all enforcement
and other rights and remedies with respect to accounts, including all rights of
stoppage in transit, replevin, reclamation and repossession; (C) all trademarks,
patents, copyrights, applications, licenses, goodwill, customer lists, security
and all other deposits, rights as licensee or licensor of any kind or nature,
royalties, together with all other intellectual property rights of whatever kind
or nature of Client with respect thereto and any and all general intangibles;
(D) all federal, state and local tax refund claims; (E) all goods relating to or
which by sale have resulted in accounts, including all returned, reclaimed or
repossessed goods; (F) all purchase orders and contracts pursuant to which (I) a
customer has agreed to purchase goods from Client or (2) the customer has agreed
to purchase goods from a supplier (including without limitation the Customer
Orders); (G) all rights to payment under any factoring agreement with respect to
any such accounts; and (H) all other tangible property of every kind and nature;


(ii)           all of Client’s now owned and hereafter acquired inventory and
goods of every kind and description now or hereafter owned or acquired and
wherever located (including but not limited to the Goods), including without
limitation, all raw materials, work in process and finished or semi-finished
inventory and any other personal property held for sale, exchange or lease or
used in connection with the manufacturing, packing, shipping, advertising and
selling thereof and all documents of title and other documents representing the
foregoing;


(iii) all of Client’s now owned and hereafter acquired equipment and fixtures of
every kind, including, without limitation, all furniture, trade fixtures, office
machines, computer, software and hardware, telephone equipment, vehicles,
machinery, tooling and all additions, substitutions, accessions and replacements
thereto;
 
(iv) all of Client’s now owned or hereafter acquired instruments, letters of
credit, chattel paper, general intangibles, contract rights, reserves, credit
balances, deposit accounts, letter of credit rights, investment property,
financial assets, and acceptances, including any of the foregoing that arise
from, relate to, or result from any Goods supplied or financed by Supplier
hereunder or any Accounts arising from the sale thereof;
 
 
 
 

--------------------------------------------------------------------------------

 


(v)           all present and future books and records relating to any of the
above, including, without limitation, ledgers, books of accounts, records,
manuals, tapes, cards, computer programs, disks, tapes, printouts, data and all
other computer information in the possession or control of Client, any computer
service bureau or other third party; and


(vi) all products and proceeds of any of the foregoing in any form, including,
without limitation, all insurance proceeds, all accessions thereto or
substitutions and replacements therefor, together with any claims against third
parties for loss or damage to or destruction of any or all of the foregoing, all
rights in litigation, claims under guarantees, security interests or other
security held by or granted to Client to secure payment of any of the
receivables by an account debtor, and all proceeds and rights to payment under
any factoring agreement covering any account.


(c)           Meaning of Terms. Any terms used in this Agreement that are
defined in the Uniform Commercial Code as adopted in the State of New York and
are not otherwise defined herein shall be used herein with the meanings given to
them in the Uniform Commercial Code. All of the collateral described in Sections
7(a) and 7(b) is collectively defined as “Collateral.”


(d)           Notices and Suits. Client shall notify Supplier promptly of any
matters affecting the value, collectability or enforceability of any letter of
credit (including without limitation any Customer Letter of Credit) or Account
and of any dispute with any Customer and of any condition, offset, deduction,
defense, counterclaim, return or rejection by any Customer. Client hereby grants
Supplier the power to bring suit in the name of Supplier or Client and exercise
all other rights as owner of such Accounts, including, but not limited to, the
rights to, in good faith, extend the time of payment, settle, compromise or
release, in whole or in part, any amounts owing with regard to the Goods.
Supplier shall not have any liability with respect to the Accounts.


(e)           Financing Statements. Client shall execute and deliver for filing
and/or recording, at its own cost and expense, any financing statements,
security agreement, or other documents requested by Supplier to perfect
Supplier’s security interest in and lien on the Collateral, or to confirm
Supplier’s ownership of the Goods, Customer Orders and Accounts, and Client
hereby expressly authorizes Supplier to file any such financing statements
without the signature of Client.


(f)           Other Liens; Remedies. Client represents and warrants that there
are no security interests, liens, claims, judgments or encumbrances of any kind
or nature on the Goods and the Accounts resulting therefrom, other than security
interests in favor of Supplier and in favor of the Factor, and the Permitted
Liens (as defined in the Security Agreement of even date herewith between the
Client and Supplier). Supplier shall have with respect to the Collateral all of
the rights and remedies allowed by law and the rights and remedies of a secured
party under the Uniform Commercial Code as enacted in any jurisdiction in which
any of the Collateral may be located, and in addition any and all rights set
forth in this Agreement or any other Supplier Document.
 
 
 

--------------------------------------------------------------------------------

 


(g)           Power of Attorney. Client authorizes Supplier and does hereby
make, constitute and appoint Supplier and any officer, employee or agent of
Supplier with full power of substitution as Client’s true and lawful
attorney-in-fact with power in its own name or in the name of Client, to sign,
endorse and present any notes, checks, drafts, money orders or other instruments
of payment (including payments under or in respect of any policy of insurance)
in respect of the Goods and Collateral that may come into the possession of
Supplier; to sign, endorse and present any documents relating to the Goods or
the Collateral, including without limitation any and all drafts, invoices and
other documents required to draw down under Customer Letters of Credit; to pay
or discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on or that are threatened against the Collateral; to grant,
collect, receipt for, compromise, settle and sue for monies in respect of the
Collateral; and, generally, to do at Supplier’s option and at Client’s expense,
at any time, and from time to time, all acts and things which Supplier deems
necessary to protect, preserve and realize upon the Collateral and Supplier’s
security interests therein in order to effect the intent of this Agreement, as
fully and effectually as Client might or could do; and Client hereby ratifies
all that said attorney shall do or cause to be done by virtue hereof THIS
POWEROF ATTORNEY IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE FOR AS
LONG AS ANY OF CLIENT’S OBLIGATIONS HEREUNDER SHALL BE OUTSTANDING. Client
agrees that Client shall pay to Supplier upon demand any fees, costs and
expenses incurred by Supplier pursuant to the foregoing authorization.


§ 8. Guarantees. In order to provide additional security for the payment and
performance of all of its obligations to Supplier under this Agreement, Client
has offered and Supplier has accepted (i) the full, unlimited, unconditional and
irrevocable guarantee of PERF Go-Green Holdings, Inc., the 100% owner of Client
(“Parent”) of the payment and performance of such obligations, and (ii) certain
validity guaranties of Louis Giusto, Michael Caridi, and Anthony Tracy (each a
“Guarantor” and, collectively, the “Guarantors”).


§ 9. Books and Records. Client shall maintain complete books and records in a
manner reasonably satisfactory to Supplier and shall ensure that to the extent
requested by Supplier its books and records accurately reflect Supplier’s
interest in the Collateral. Supplier, its employees, agents, accountants and
attorneys shall have access, at Client’s sole cost and expense, to all of
Client’s books and records and to any of the offices, inventory locations and
other facilities of Client for the purpose of inspection and to make extracts
from such books and records, to examine Client’s inventory, to conduct field
examinations with respect to Client’s assets, to verify the adequacy of Client’s
accounting system, including periodic inventory reporting, to spot test purchase
orders, accounts receivable, accounts payable, inventory, and cash disbursements
and receipts, to verify payroll taxes, to confirm that all tax payments are
current, to perform or review bank reconciliations, to evaluate Client’s
bookkeeping and financial staff, and to discuss Client’s affairs, inventory and
accounts with its officers and accountants upon prior reasonable notice, at all
reasonable times and as often as Supplier may require during business hours (or
at any time of day without notice after the occurrence and during the
continuance of an Event of Default).


§ 10. Provision of Information. Client shall provide Supplier with the
information set forth on Exhibit “A” annexed hereto and any other information
Supplier may request, including but not limited to trade, legal, accounting and
banking references, financial statements and state, federal, and other tax
returns and a completed Client application which shall become an integral part
of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


§ 11. Notice of Default. The Client hereby agrees to deliver to Suplier, within
three (3) business days after the occurrence thereof, written notice of the
occurrence of any event which constitutes, or which with notice or lapse of
time, or both, would constitute an Event of Default (as defined below).


§ 12. Representations, Warranties and Covenants of Client. Client represents,
warrants and covenants to Supplier as follows:


(a)           Client is a corporation duly organized and validly existing in
good standing under the laws of its jurisdiction of organization specified in
the preamble hereto and has full power and authority to own its properties and
carry on its business in the places where such properties are now owned or such
business is now being conducted. Client is duly qualified, licensed or
authorized to transact business as a foreign corporation in any jurisdiction
where such qualification, license or authorization is required under applicable
law in light of the location or character of Client’s properties and operation
of its business.


(b)           Client has full corporate power and authority to execute and
deliver this Agreement, the Factoring Agreement, all Transaction Documents and
all other agreements and instruments relating hereto or thereto (collectively,
the “Supplier Documents”) and to assume and perform its obligations hereunder
and thereunder. The execution and delivery of the Supplier Documents by Client
and the performance of its obligations hereunder and thereunder have been duly
authorized by all required corporate action on the part of Client. The Supplier
Documents have been duly executed and delivered by Client and are legally valid
and binding obligations of Client and enforceable against Client in accordance
with their terms. The execution and delivery of the Supplier Documents by Client
does not, and the performance of its obligations hereunder and thereunder will
not, violate any provision of Client’s Certificate of Incorporation or Bylaws or
any law, rule, regulation or order applicable to Client. The execution, delivery
and performance of the Supplier Documents will not violate any agreement or
instrument to which Client is a party, other than violations, if any, for which
full waivers or other consents have been obtained by Client and delivered to
Supplier pursuant to the Subordination Agreement.


(c)           Client is not in default under any material contract to which it
is a party.


(d)           At the time Supplier provides any Accommodation to Client with
respect to any Goods, such Goods shall not be subject to any security interest
or other lien, claim, charge or encumbrance of any person or entity other than
Supplier, other than those specified in §7(f) hereof and Client’s right to
purchase such Goods pursuant to §5.
 
(e)            No consent, order or approval of or filing with, any court,
tribunal, governmental body or agency, or other person or entity, is required in
connection with Client’s execution, delivery or performance of the Supplier
Documents, other than consents which have been obtained by Client and delivered
to Supplier pursuant to the Subordination Agreement.

 
 

--------------------------------------------------------------------------------

 



(f)           There are no judgments outstanding against Client and there are no
actions or proceedings before any court or administrative agency pending or to
the knowledge of Client threatened against Client.


(g)           Client has no indebtedness outstanding to any party except: (i)
current accounts payable arising in the ordinary course of its business; (ii)
the indebtedness listed in the most recent balance sheet of Client submitted to
Supplier prior to its execution of this Agreement; and (iii) the indebtedness of
Client set forth on Exhibit “B” annexed hereto.


(h)           Client has (and shall at all relevant times have) full right,
power and authority to assign its rights and interests under Customer Orders to
Supplier and Factor, all consents required in connection with the assignment of
its rights and interests thereunder and the execution, delivery and performance
of the Supply Agreement, the Factoring Agreement and all other Supplier
Documents have been obtained, and such assignment, execution, deliver and
performance does not constitute a breach or violation of, or a default under,
any contract or agreement between Client and any of its Customers. Client has
not assigned, pledged or encumbered any of its rights or interests under any
Customer Order submitted to Supplier hereunder or any contract under which such
order is issued, except to Factor pursuant to the Factoring Agreement, to
Supplier pursuant hereto, and to any third party to the extent contemplated by
the Subordination Agreement or in connection with the Permitted Liens. Client
shall not sell, assign, transfer, pledge or encumber any of its rights or
interests under any Customer Order submitted to Supplier hereunder or any
contract or agreement under which such Customer Order is issued to any person or
entity other than Supplier or Factor or any third party, to the extent
contemplated by the Subordination Agreement or in connection with the Permitted
Liens.


(i)           Client shall (i) observe and perform, or cause to be observed and
performed, in a timely manner, each and every material term, covenant and
condition of each Customer Order submitted to Supplier hereunder and each
contract or agreement under which such Customer Order is issued, (ii) notify
Supplier promptly of any notice of default Client may send or receive with
respect to any such Customer Order, contract or agreement, (iii) notify Supplier
promptly of any notice of cancellation or termination Client may send or receive
with respect to any such Customer Order, contract or agreement, (iv) notify
Supplier promptly of any amendment or modification to any such Customer Order,
contract or agreement, and (v) not agree to any such amendment or modification
that adversely affects Supplier, without obtaining Supplier’s prior written
consent.


§ 13. Events of Default and Remedies. (a) Any one or more of the following
events shall constitute an Event of Default under this Agreement (each an “Event
of Default”):


(i)           Client shall fail to make any payment under this Agreement or
under any of the Supplier Documents (including, without limitation, any
mandatory prepayment) when due or when demanded by Supplier under this Agreement
or under any other Supplier Document or under any other document delivered to
Supplier by or on behalf of Client.


(ii)           Client or any Guarantor shall default in the performance or
observance of any term or covenant contained in this Agreement or under any
other Supplier Document, or under any other document delivered to Supplier by or
on behalf of Client in connection with the transactions contemplated herein.
 
 
 
 

--------------------------------------------------------------------------------

 


(iii) Any representation or warranty made by or on behalf of Client or any
Guarantor in this Agreement, any other Supplier Document or in any other
certificate, agreement, instrument or document delivered to Supplier by or on
behalf of Client or any Guarantor in connection with the transactions
contemplated herein at any time proves to have been incorrect when made in any
respect.


(iv) An event of default or default shall occur under any other agreement,
document or instrument executed and delivered to Supplier by Client or on behalf
of Client in connection with the transactions contemplated herein.


(v) Client or any Guarantor shall default in the payment of any indebtedness for
borrowed money (including any such indebtedness in the nature of a lease), or
shall default in the performance or observance of the terms or conditions of any
instrument pursuant to which such indebtedness is outstanding, or any other
event shall occur, the result of which is to cause, or to permit the holder(s)
thereof to cause, the same to become due prior to its stated maturity (whether
or not such default is waived by the holder(s) thereof).


(vi) Any change in the condition or affairs (financial or otherwise) of Client
or PERF Go-Green Holdings, Inc. shall occur which, in the sole discretion of
Supplier, materially increases the risk with respect to the payment of any
amounts due Supplier under this Agreement or under any other Supplier Document
or under any other document delivered to Supplier by or on behalf of Client.


(vii) Client or PERF Go-Green Holdings, Inc. shall become insolvent, make an
assignment for the benefit of creditors, file a petition in bankruptcy, be
adjudicated insolvent or bankrupt, admit in writing its respective inability to
pay its debts as they mature, petition or apply for, consent to, or acquiesce in
the appointment of a trustee or receiver for itself or for any part of its
respective property; or any other bankruptcy, reorganization, debt arrangement
or other proceeding under any bankruptcy or insolvency law; or any dissolution
or liquidation proceeding shall be instituted by or against Client or PERF
Go-Green Holdings, Inc.; or any judgment, writ of attachment or execution or any
similar process shall be issued or levied against any part of the property of
Client or of PERF Go-Green Holdings, Inc.


(viii) Any of the Sellers of Goods shall not deliver such Goods in accordance
with the terms of the relevant purchase orders.


(ix) Any Customer purchasing Goods shall cancel an order and such order is not
replaced with another customer order acceptable to Supplier in its sole
discretion within five (5) days of cancellation of the original order and Client
does not purchase the Goods from Supplier within five (5) days of cancellation
of the original order.


(x) Any event shall occur that constitutes, or with the giving of notice or
lapse of time would constitute, an event of default under the Factoring
Agreement.

 
 

--------------------------------------------------------------------------------

 



(xi) Any Customer Letter of Credit issuer shall fail or refuse, for any reason,
to amend or extend or make payment upon demand of any letter of credit or
guarantee opened by it for the Customer’s account.


(xii) Client shall incur any indebtedness for borrowed money subsequent to the
date hereof to which Supplier has not consented in writing, other than (1)
indebtedness to Factor pursuant to the Factoring Agreement, (2) trade
liabilities incurred in the ordinary course of business, and (3) other
indebtedness incurred in the ordinary course of business not to exceed $100,000
in the aggregate.


(xiii) Supplier or Supplier’s representative, or any Customer or Customer’s
representative, shall inspect any Goods and find them not to comply with the
relevant Customer Order specifications, or any Goods shall fail to pass such
inspection for any reason.


(xiv) Client shall fail to conform with and meet the manufacturing, processing
or delivery schedule provided by Client to Supplier in the budget or set forth
in any Customer Order.


(xv) Supplier shall in good faith believe that the Goods will be manufactured or
processed to the specifications of the relevant Customer Order as to quality or
quantity or timeliness of completion of manufacturing or processing or
otherwise.


(xvi) Client shall fail to execute and deliver or cause to be executed and
delivered to Supplier any document, certificate or instrument requested by
Supplier in its sole diseretion in form and substance acceptable to Supplier in
its sole discretion.


(xvii) There shall be a defect in Client’s title to any of the Collateral.


(xviii) The security interest granted to Supplier under this Agreement or any
other Supplier Document shall for any reason other than by or through the
conduct of Supplier, cease to be valid or become impaired.


(xix) Supplier’s ownership rights to any Goods purchased by it from a Seller or
covered by Documents purchased by it from a Document Lender shall be threatened
or challenged.


(b)           Remedies. Upon the occurrence and during the continuation of an
Event of Default, Supplier may without notice or demand to Client or any
Guarantor: (i) terminate its obligations hereunder; (ii) sell any or all of the
Goods in any manner in which it may choose; (iii) demand that Client assemble
the Collateral or cause it to be assembled at such place or places as Supplier
may designate by written notice; (iv) take any action available to a secured
party under the Uniform Commercial Code; (v) pursue any available legal or
equitable remedy; (vi) exercise any or all of its rights and remedies under this
Agreement or under any Supplier Document, or under any other document or
agreement executed by or on behalf of Client and delivered to Supplier; and
(vii) declare all amounts owed hereunder to Supplier immediately due and payable
(and upon the occurrence of an Event of Default described in Section 1 3(a)(vii)
above, all such amounts shall automatically and immediately become due and
payable without any notice from or other action on the part of Supplier).
Supplier may exercise any and all rights and remedies granted herein, in the
Supplier Documents, allowed by law, including but not limited to, the rights and
remedies of a secured party under the Uniform Commercial Code, and each and
every right and remedy granted to Supplier herein or in the Supplier Documents
or allowed by law shall be cumulative and not exclusive of one of the other
rights and remedies and may be exercised by Supplier at any time and from time
to time as often as may be necessary.
 
 
 

--------------------------------------------------------------------------------

 


§ 14. Insurance, Client shall keep and maintain all Goods insured against loss,
damage or liability from such risks as are customarily insured against by
similar businesses (including without limitation cargo insurance) and as it may
be required by any Customer for the full insurable value thereof; and shall
maintain liability insurance policies in such amounts and covering such risks as
are ordinarily insured against by other owners in similar businesses (including
without limitation product liability insurance), with companies acceptable to
Supplier in its sole discretion and under policies in form and substance
acceptable to Supplier in its sole discretion. All property, casualty, and all
credit insurance policies, shall contain a loss payable endorsement in form
satisfactory to Supplier, naming Supplier as loss payee thereof, and containing
a waiver of warranties, and all proceeds payable thereunder shall be payable to
the Supplier to be applied to Client’s obligations to it hereunder. All
liability policies shall name Supplier as additional insured. Any credit
insurance policies maintained by Client with respect to any Accounts shall
contain a loss payable endorsement in form satisfactory to Supplier, naming
Supplier as loss payee thereof; and all proceeds payable thereunder shall be
payable to the Supplier to be applied to Client’s obligations to it hereunder
and under the Factoring Agreement. In addition, all of Client’s insurance
policies shall provide that Supplier shall (i) be given at least thirty (30)
days’ prior written notice of any amendment, modification or cancellation
thereof, and (ii) have the option, but not the obligation, to pay the premiums
to continue such insurance in effect or obtain like coverage and any and all
costs and amounts paid by Supplier to continue such insurance or obtain like
coverage shall be paid by Client to Supplier upon demand. Client shall pay when
due all premiums on the foregoing insurance policies, shall ensure that such
policies remain in full force and effect at all times, and shall deliver to
Supplier certified copies of such policies of insurance and evidence of the
payments of all premiums therefor. Client hereby appoints Supplier as its
attorney-in-fact to make, adjust, collect and/or settle any claim under an
insurance policy insuring such Goods.


§ 15. Indemnification and Expenses.


(a)           Client shall pay on demand, whether or not any of the transactions
contemplated hereby shall be consummated, (i) the disbursements and reasonable
fees of counsel for Supplier in connection with the preparation of this
Agreement and the other Supplier Documents and the transactions contemplated
hereby and thereby and any amendment or modification hereof or thereof, (ii) all
recording and release taxes, appraisal fees, transfer, documentary, stamp and
similar taxes, title and lien search, filing and recording fees, corporate
search fees, insurance fees, duplicating costs, escrow agent fees and other
fees, charges, and other expenses at any time incurred by Supplier or otherwise
payable in respect of this Agreement, any other Supplier Document, any Goods,
any Transactions, the Collateral, the incurrence of the obligations hereunder or
under any other Supplier Document or the grant of liens and security interests
to Supplier pursuant hereto or thereto or the perfection thereof; (iii) all
internal charges and out-of-pocket expenses incurred by Supplier in connection
with the performance of any inspections, field examinations or audits performed
by it or any of its agents or representatives with respect to Client, its books
and records, or any of its assets, and (iv) all expenses incurred by Supplier in
connection with the enforcement of any rights or remedies hereunder or under any
other Supplier Document, including without limitation costs of collection and
attorneys’ fees and out-of-pocket expenses.
 
 
 
 

--------------------------------------------------------------------------------

 


(b)           Client shall indemnify Supplier and each of its directors,
officers, employees, attorneys, agents and affiliates against, and hold each of
them harmless from, any loss, liabilities, damages, claims, costs and expenses
(including reasonable attorneys’ fees and disbursements) suffered or incurred by
any of them arising out of; resulting from or in any manner connected with, the
execution, delivery and performance of each of the Supplier Documents, the
Transactions, and any and all other transactions related hereto or thereto or
consummated in connection herewith or therewith, except to the extent such
losses, liabilities, damages, claims, costs, and expenses are the direct or
indirect result of Supplier’s gross negligence or willful misconduct.


(c)           Amounts payable by Client pursuant to this Section that are not
paid in full within one business day after demand therefor by Supplier shall
accrue interest at the highest rate per annum permitted under applicable law.
The covenants contained in this Section shall survive the repayment of Client’s
other obligations hereunder.


§ 16. Limitation on Supplier’s Liability. (a) SUPPLIER MAKES NO REPRESENTATIONS
OR WARRANTIES, EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR OTHERWISE WITH RESPECT TO ANY GOODS OR SERVICES. Supplier
has no liability or responsibility to Client or any other person with respect
to: (i) the conformity of any Goods purchased by Client to satisfy the
Customer’s Orders; (ii) the conformity of any Goods to the Customer’s Order;
(iii) the accuracy of any information in any report or statement prepared by
Supplier at the request of Client or any Customer; (iv) the collectability of
any Accounts; (iv) the timeliness of presentation of documents under, or the
conformity of any documents with any requirements for drawings under, Letters of
Credit, including Customer Letters of Credit; (v) the timeliness or location of
any delivery of Goods, or (vi) the withdrawal by any insurance company of (or
refusal to issue) credit insurance. Further, Supplier is not responsible or
liable for any failure or delay in providing services or Goods to Client or for
any inaccuracy, omission, error or discrepancy or the destruction or loss of any
records or documents.


(b)           Supplier’s sole liability to Client shall be for Supplier’s gross
negligence or willful misconduct. To the maximum extent permitted by law,
Supplier’s liability hereunder (whether any claim of liability is based on
violation of law, breach of contract, negligence, or otherwise) shall in no
event exceed the amount actually received by Supplier pursuant to § 4. IN NO
EVENT SHALL SUPPLIER BE LIABLE FOR INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES,
EVEN IF SUPPLIER IS ADVISED OF THE POSS1BILITY THEREOF.


(c)           Neither Client nor Supplier has any right or power to incur any
liability or obligation on behalf of the other except in accordance with the
provisions of this Agreement.

 
 

--------------------------------------------------------------------------------

 



§ 17. Sales Taxes, Customs Charges and other Expenses. Client shall promptly pay
all sales taxes, withholding taxes, customs charges, duties, tariffs, import
charges, levies and any and all other governmental and/or regulatory expenses,
charges and taxes of any kind applicable to Supplier’s purchase and/or sale of
Goods hereunder. In addition, Client shall also promptly pay, upon submission of
bills, invoices or other appropriate documentation thereof, all out-of-pocket
costs and expenses incurred by Supplier in connection with the negotiation and
preparation of this Agreement and the transactions contemplated hereby, any
amendments hereto or to any Letters of Credit issued pursuant hereto, and any
other costs and expenses relating to this Agreement or any related instrument or
document, including without limitation Supplier’s attorneys’ fees and
disbursements. Client shall pay to Supplier, in the event of any Event of
Default or breach by Client, any and all costs and expenses incurred by Supplier
in collecting any and all amounts owed to Supplier hereunder and under any other
document executed by Client or on behalf of Client and delivered to Supplier and
in enforcing its rights hereunder and under any other document executed by
Client or on behalf of Client and delivered to Supplier, including without
limitation any court costs, attorneys’ fees and disbursements.


§ 18. Term and Termination. The term (the “Term”) of this Agreement shall
commence on the date hereof and shall expire on the first anniversary of such
date; provided, however, that the Term of this Agreement shall be automatically
renewed for additional twelve (12) month periods unless either party gives the
other party at least sixty (60) days’ advance notice in writing of its intent to
terminate this Agreement as of the end of such initial or renewal period. The
foregoing notwithstanding, any obligations Supplier may have hereunder shall
terminate on the earlier of (a) delivery of written notice to that effect by
Supplier to Client or (b) the occurrence of any Event of Default. All
obligations of Client hereunder will survive any such termination.


§ 19. Limitation of Authority. Except as expressly provided herein, no provision
hereof shall be deemed to create any partnership or joint venture or joint
enterprise or association between the parties hereto, or to authorize or to
empower either party hereto to act on behalf of, obligate or bind the other
party hereto.


§ 20. Notices. Except as otherwise expressly provided herein, any notice or
demand required or permitted to be given or made hereunder shall be deemed to
have been duly given or made for all purposes if in writing and sent by: (a)
messenger or an overnight courier service, or (b) certified or registered mail,
postage prepaid, return receipt requested; or (c) sent by telegram, telecopy,
telex or similar electronic means; provided, that a written copy thereof is sent
on the same day by postage-paid first-class mail. Such notices shall be sent to
the addresses and fax numbers provided below or at other addresses and fax
numbers as either party may direct from time to time in accordance with this
Section.


If to Supplier:
 
Star Funding, Inc.
237 West 37th Street
New York, New York 10018
Fax No.: (212) 768-9800
Attn:  Martin Weingarten, Chief Executive Officer
 
 
 
 

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Perf-Go Green, Inc.
12 East 52nd Street, 4th floor
New York, New York 10022
Fax No.: (917)210-3110
Attn:  Louis Giusto


The date of giving or making of any such notice or demand shall be, in the case
of clause (a), the date of dispatch; and in the case of clauses (b) and (c),
upon posting with the United States Postal Service.


§ 21. Amendment. Except as otherwise provided herein, no amendment of this
Agreement shall be valid or effective, unless in writing and signed by or on
behalf of the parties hereto.


§ 22. Waiver. No course of dealing or omission or delay on the part of either
party hereto in asserting or exercising any right hereunder shall constitute or
operate as a waiver of any such right. No waiver of any provision hereof shall
be effective, unless in writing and signed on behalf of the party to be charged
therewith. No waiver shall be deemed a continuing waiver or waiver in respect of
any other or subsequent breach or default, unless expressly so stated in
writing.


§ 23. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND INTERPRETED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CHOICE OR CONFLICT OF LAWS
PRINCIPLES.


§ 24. Jurisdiction. Each of the parties hereto hereby irrevocably consents and
submits to the jurisdiction of the Supreme Court of the State of New York and of
the United States District Court for the Southern District of New York in
connection with any suit, action or other proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby, waives any objection
to venue in New York County or such District, and agrees that service of any
summons, complaint, notice or other process relating to such suit, action or
other proceeding may be effected in the manner provided by clause (b) of § 20
hereof CLIENT AND SUPPLIER HEREBY EACH WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY WAY RELATING TO: (i)
THIS AGREEMENT; OR (ii) THE VALIDITY, PROTECTION OR INTERPRETATION HEREOF OR THE
COLLECTION OF AMOUNTS OWING HEREUNDER; OR (iii) ENFORCEMENT HEREOF; OR (iv) ANY
OTHER CLAIM OR DISPUTE HOWSOEVER ARISING BETWEEN CLIENT AND SUPPLIER; OR (v) ANY
OTHER PRESENT OR FUTURE INSTRUMENT OR AGREEMENT BETWEEN SUPPLIER AND CLIENT; OR
(vi) ANY CONDUCT, ACTS OR OMISSIONS OF CLIENT OR SUPPLIER OR ANY OF THEIR
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSONS
AFFILIATED WITH SUPPLIER OR CLIENT, IN EACH OF THE FOREGOING CASES, WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE.


§ 25. Severability. The provisions hereof are severable and in the event that
any provision of this Agreement shall be determined to be invalid or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions hereof shall not be affected, but shall, subject to the discretion of
such court, remain in full force and effect, and any invalid or unenforceable
provision shall be deemed, without further action on the part of the parties
hereto, amended and limited to the extent necessary to render such provision, as
so amended and limited valid and enforceable.
 
 
 

--------------------------------------------------------------------------------

 


§ 26. Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original and which together shall
constitute one and the same agreement. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.


§ 27. Further Assurances. At any time and from time to time, upon the request of
Supplier, Client shall, or if appropriate shall cause other persons or entities
to, promptly execute, deliver, acknowledge, file or record such agreements,
instruments, certificates and other documents and perform such other and further
acts as Supplier may reasonably request in order to fully effect the purposes of
this Agreement and the other Supplier Documents, consummate the Transactions and
defend and preserve the rights and interests of Supplier hereunder and
thereunder..


§ 28. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement is not intended, and shall not be deemed, to create or
confer any right or interest for the benefit of any person not a party hereto.


§ 29. Assignment. Neither this Agreement, nor any right, interest or obligation
hereunder, may be assigned by Client without the prior written consent of
Supplier. Any purported assignment by Client without such consent shall be void
and without effect. Supplier may, without notice to Client transfer or assign
this Agreement or any interest herein. This Agreement shall be binding upon
Client and its successors and shall inure to the benefit of Supplier and its
successors and assigns.


§ 30. Captions. The caption of Sections of this Agreement are for the
convenience of reference only and do not in any way define or interpret the
intent of the parties or modify or otherwise affect any of the provisions hereof


§ 31. No Presumptions. Each party hereto acknowledges that it has participated,
with the advice of counsel or has had the opportunity to seek the advise of
counsel, in the preparation of this Agreement. Neither party hereto is entitled
to any presumption with respect to the interpretation of any provision hereof or
the resolution of any alleged ambiguity herein based on any claim that the other
party hereto drafted or controlled the drafting of this Agreement.


§ 32. Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes any
prior agreement, commitment or arrangement relating thereto.


[Remainder of page intentionally left blank; signature page follows]

 
 

--------------------------------------------------------------------------------

 

[SIGNATUTRE PAGE TO SUPPLY AGREEMENTI




IN WITNESS WHEREOF, the parties hereto, by theft respective duly authorized
officers, duly execute and deliver this Agreement as of the date first written
above.




PERF-GO GREEN, INC.
Witness:
       
By:  /s/ Michael Caridi                   
/s/ Louis Guisto                   
Name:  Michael Caridi
Louis Guisto
Title:
CFO
       
STAR FUNDING, INC.
Witness:
           
By:  /s/ Martin Weingarten        
_______________________
Name: Martin Weingarten
 
Title: Chief Executive Officer
 


 
 

--------------------------------------------------------------------------------

 
 
[EXHIBITS INTENTIONALLY OMITTED]
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------







